OFFICE   OF THE ATTORNEY        GENERAL        OF TEXAS
                       AUSTIN




                                            enWatSehoo1
                                       e askmd a6 ror
                                       e* or noticor
                                       on that only mob
                            la, the partIn@ OS rrotioe
                            dtrtriot,mu all the law
                         e Baoretarg        or the Board
                    Ropre8ontatl70IlWiakann&ate&
                     wa sla a o te4
                                 b ythe mo ent Le g i~-
                  qulrlng mtiee by publioatlon  a8
            ing   0r   not100   r0r   the    irmanoe   at   fn-
            hoor dlstri6t bonds.  Xi WV& a JAW
wa8 paased aame has not aa ye@ becm readrob here.
   lWill you thereore    pleara a&rise whether Or
not notiee by piublloation 1s regitriwd ror the
mtloe or IIQePe&lon to Be hdb for the i88wmee
or boadm br an la&ape&eat rohaol bfrtriottw
Honomble We ir.&fuller,     pa@   #2




       The question submitted by you ia oontrolled by
Article2789, Vernon~s Annotated Civil Statutes, which
reds, in part, a8 r0lim8:
          * * * * On presentation   0r oald petition,
      aald orriaar or orrfoon     rhall order an eleo-
      tlon for auoh purpo8e, and order the lherlrr
      to poet aotioea thereor in tbroe (S) plaoe8
      in the dietriot for tea (10) days prior there-
      to,  or if r0r an inds~naent     dmriot,   the
      seoretary of skid board or trustees #hall poat
      auoh notloea.  * * **
         Thererore,  you are re8peotfully adrlsed that the
oalg notice required is that rtated In the above quoted
artlola,  whioh requires said notloe of the lssuanoe oi
bonda by any independent rahool district   to be posted la
threa pub110 plaoee ten (10) &aye prior to the elcotion.
          In uonneotlonwith this request wa have oatefully
studicb   Hour8 Bill 195, Fwty-seventh  Legislaturs, aul we
are of the opinion      that this bill does not apply to lnbo-
per&e&    school   Ulstrist  bon4 eleotione.

                                         very truly   purs